Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Please amend the claims as follows:
In claim 1, lines 21, 22, and 23, please change the recitation of “the emitter layer” to “the solar cell emitter layer”.
In claim 2, lines 23, 24, and 25, please change the recitation of “the emitter layer” to “the solar cell emitter layer”.
In claim 12, lines 22, 23, and 24, please change the recitation of “the emitter layer” to “the solar cell emitter layer”.

Information Disclosure Statement
	The IDS filed on 02/12/2021 has been fully considered by the Examiner.

Reasons for Allowance
Claims 1-6, 8-13, 15, 16, 18-21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 

The closes prior art reference is Sharps (Already on the record). However, Sharps does not specifically teach that the thickness of the emitter layer 121 (Fig.2C) is thicker than the base layer 122 and does not specifically teach that the emitter layer 121 is the primary photoabsorber layer of Cell D.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726